Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.


	Status of Claims
-	Applicant's Amendment filed March 9, 2022 is acknowledged.
-	Claim(s) 1-4 is/are amended
-	Claim(s) 1-6 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/JP2019/002460 filed on January 25, 2019.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for allowance were provided for claims 5-6 in the office action dated June 10, 2021.
Claim 1 recites “A pixel circuit, comprising: a light-emitting element; a drive transistor configured to supply a current to the light-emitting element; a light-emission control transistor configured to control connection between a drain node of the drive transistor and an anode of the light-emitting element; a first reset transistor configured to set a potential of the anode of the light-emitting element to a specific potential; a second reset transistor configured to control connection between the drain node of the drive transistor and a gate node of the drive transistor; a write transistor configured to control writing of a signal voltage at the gate node of the drive transistor, wherein a first terminal of the second reset transistor is connected between the gate node of the drive transistor and a drain node of the write transistor, and a second terminal of the second reset transistor is connected to the drain node of the drive transistor; a first capacitive element between the gate node of the drive transistor and a power supply line; and a second capacitive element between a signal line to which the signal voltage is applied and a source node of the write transistor, wherein the second capacitive element is 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein a first terminal of the second reset transistor is connected between the gate node of the drive transistor and a drain node of the write transistor, and a second terminal of the second reset transistor is connected to the drain node of the drive transistor; a first capacitive element between the gate node of the drive transistor and a power supply line; and a second capacitive element between a signal line to which the signal voltage is applied and a source node of the write transistor, wherein the second capacitive element is configured to: reduce a time associated with correction of a threshold voltage of the drive transistor, wherein the threshold voltage of the drive transistor is equal to one of the specific potential or a value obtained by addition of a potential on a low side to a threshold voltage of the first reset transistor; and set a preparation voltage based on the correction of the threshold voltage of the drive transistor.	
Claim 3-4 recites similar allowable subject matter.
Applicant has argued these features in the Remarks dated March 9, 2022 on page 9-11.  These features find support at least at figures 6-7 and paragraphs 0045-0058 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-6 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee, U.S. Patent Publication No. 20150356921 (pixel and organic light emitting display).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Dorothy Harris/Primary Examiner, Art Unit 2625